Citation Nr: 0713260	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder and, if so, whether the reopened claim 
should be granted.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to April 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO, in a November 1953 rating decision, denied 
service connection for residuals of a left ankle sprain.

2.  The veteran did not initiate an appeal of that decision, 
and it became final.

3.  Evidence submitted since the November 1953 rating 
decision is not cumulative or redundant of evidence 
previously considered, and some of the newly submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim, and therefore permits reopening of 
the veteran's claim.

4.  There is a reasonable doubt as to whether the veteran's 
currently diagnosed degenerative joint disease of the left 
ankle is related to a left ankle injury in service.

5.  The veteran's PTSD is manifested by symptoms of 
nightmares, irritability, depression, sleeplessness, 
avoidance, anger, and isolation, with Global Assessment of 
Functioning (GAF) scores between 48 and 55.

6.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships, has, for the most part, not been 
demonstrated by the clinical evidence pertaining to PTSD.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the November 1953 RO rating decision, and thus the claim of 
entitlement to service connection for a left ankle disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156 (2006).

2.  Giving the benefit of the doubt to the veteran, 
degenerative joint disease of the left ankle was incurred 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2006).

3.  The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claims.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In December 2002 and March 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  Moreover, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran was also provided with information regarding the 
submission of new and material evidence, in June 2005.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection - Left Ankle

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the relevant evidence will 
be summarized.  A November 1953 rating decision denied 
service connection for residuals of a left ankle sprain.  The 
veteran did not file a notice of disagreement to initiate an 
appeal.  Thus, the November 1953 rating decision was final.  
No other rating decision specifically addressed the issue of 
service connection for a left ankle disorder until the May 
2003 rating decision, as to which the veteran perfected the 
current appeal.

The evidence of record at the time of the November 1953 
rating decision included the veteran's service medical 
records (SMRs).  October 1950 records show that he complained 
of left ankle pain.  Following examination and X-rays, the 
diagnosis was an incomplete fracture of the medial aspect of 
the lateral malleolus of the left fibula.  A subsequent 
October 1950 medical record shows the diagnosis was changed 
to sprain of the lateral collateral ligaments of the left 
ankle.  In November 1950, the veteran was deemed fit for 
duty.  The veteran's April 1952 separation examination 
reported that his lower extremities were normal, and no 
defects or diagnoses were noted.

In October 1953, the veteran underwent VA examination.  His 
injury in service was noted.  He stated his left ankle did 
not bother him as much as his right.  It popped and cracked, 
and occasionally felt as though something had popped out of 
place.  This was accompanied by twinges of pain.  It had not 
swollen as of the present time.  On clinical evaluation, the 
veteran stood, walked, and jumped on his toes without 
difficulty.  He had good dorsiflexion and plantar flexion of 
the ankles.  The left ankle showed no swelling, 
discoloration, tenderness, or pain on motion.  The veteran 
was able to demonstrate popping and cracking in his left 
ankle.  It was noted that he had a history of trauma to both 
ankles, but there were no disabling residuals at the time of 
the examination.

In denying the veteran's claim in November 1953, the RO 
indicated that, while the SMRs showed an injury to the 
veteran's left ankle, there were no residuals of that injury 
shown either at discharge or on current examination.  X-rays 
showed no evidence of previous fracture, nor were residuals 
of the sprains incurred in service noted on the VA 
examination report.

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Evidence submitted subsequent to the November 1953 RO rating 
decision includes an October 2004 VA examination report.  The 
examiner noted that the veteran had suffered a left lower leg 
fracture in 1970, which was not service-connected.  He 
currently complained of pain on a daily basis and stiffness 
in cold weather.  He also described instability and buckling.  
The examiner noted a significant distal tibia and fibula bony 
deformity proximal to the ankle from an unrelated fracture.  
X-rays showed a healed, post-traumatic deformity of the 
distal left tibial and fibular shaft, and probable post-
traumatic degenerative joint disease of the left ankle.  The 
assessment was status post left ankle injury, status post 
fracture of the left distal tibia and fibula with deformity, 
and traumatic arthritis of the left ankle with bone fragment 
of the distal medial malleolus.  The examiner was unable to 
give an opinion as to the etiology of the veteran's left 
ankle disorder, since he was unable to review the service 
medical records.

In November 2004, the veteran again underwent VA examination.  
His claims file was reviewed.  The examiner noted the 
veteran's injury in service as well as his injury to the left 
lower tibia and fibula in a work-related accident in 1970.  
X-rays showed an obvious deformity of that fracture, well 
above the ankle in both the tibia and fibula.  The veteran 
indicated that in 1970, some large pieces of steel fell on 
his left lower leg and fractured his tibia and fibula.  The 
examiner opined that the veteran's current left distal tibia 
and fibula condition, including deformity, was a direct 
result of his injury in 1970 and not connected to his 
injuries while in service.

The examiner then opined that the veteran's ankle function 
was limited by pain, fatigue, and weakness, due to his 
service-connected ankle injury by approximately 10 percent.  
The majority of his left ankle condition was due to his 
fracture of the tibia and fibula in 1970.  In addition, the 
examiner opined that the veteran's left ankle degenerative 
joint disease and his in-service injury affected his 
occupational functioning capability by approximately 10 
percent.  Again, the examiner opined that the majority of the 
left ankle condition was due to the non-service-connected 
occupational injury.

The Board finds that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to a 
left ankle disorder.  Specifically, the claim was denied in 
November 1953 because there were no residuals of the 
veteran's injury in service.  The VA examination conducted at 
that time found no current disability associated with the 
veteran's left ankle.  The October 2004 VA examination report 
contained diagnoses of status post left ankle injury, status 
post fracture of the left distal tibia and fibula with 
deformity, and traumatic arthritis of the left ankle with 
bone fragment of the distal medial malleolus.  Since this 
shows a clear diagnosis of a left ankle disorder, the Board 
finds that new and material evidence has been submitted to 
reopen the veteran's claim.

With regard to whether the veteran's left ankle disorder is 
related to service, the Board notes he has had two distinct 
injuries, one during service and one after service.  The 
medical evidence also shows two diagnoses associated with his 
left leg and ankle.  The first is a healed, post-traumatic 
deformity of the distal left tibial and fibular shafts.  As 
indicated above, the examiner indicated in November 2004 that 
this disorder is a direct result of the veteran's 1970 post-
service injury, and is not related to service.  However, the 
veteran was also diagnosed with traumatic arthritis of the 
left ankle.  As to this latter disorder, the examiner 
indicated that, while most of the disability associated with 
the veteran's left ankle and leg is due to his injury in 
1970, the veteran's left ankle degenerative joint disease, 
residual of his in-service injury, limits his ankle function 
and his occupational capabilities by approximately 10 
percent, indicating that at least a portion of the veteran's 
current left ankle disorder is due to his in-service injury.

The Board acknowledges that the VA examiner has indicated 
that the majority of the veteran's disability is attributable 
to his injury in 1970.  The examiner clearly stated that the 
deformity of the tibia and fibula had no relation to military 
service.  However, the degenerative joint disease of the left 
ankle was related to service.  Therefore, service connection 
is warranted for only this diagnosis.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
veteran's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.  Therefore, even 
though only a portion of the veteran's left ankle disorder is 
attributable to active duty, the Board will resolve all 
reasonable doubt in favor of the veteran and determine that 
service connection is warranted for degenerative joint 
disease of the left ankle.  The RO will determine the 
disability rating to be assigned for the service-connected 
portion of the veteran's left lower extremity disorder.

III.  Increased Rating - PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

As noted, the veteran's service-connected PTSD is currently 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  That code, pursuant to 38 C.F.R. 
§ 4.130 and the General Rating Formula for Mental Disorders, 
provides for the following pertinent evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships; and

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work- like setting ); inability to establish and maintain 
effective relationships.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignments.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing DSM-IV.  A GAF of 41 to 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  The 
Board finds that the 50 percent evaluation assigned to the 
veteran is consistent with the 48 and 55 GAF scores he 
received throughout the course of this claim and appeal.

Vet Center records from November 2002 to June 2003 show the 
veteran sought initial treatment for PTSD.  His symptoms 
included tearfulness, flattened affect, sleeplessness, 
intrusive thoughts, anxiety, nightmares, flashbacks, 
avoidance, impaired memory, and impaired social functioning.  
It was noted he was neat in appearance, had appropriate 
speech, was oriented, and demonstrated good judgment.  He 
indicated he had held 30 jobs since service, the longest 
lasting four years.  He was currently married for the second 
time, and this marriage had lasted thirty years.  He said he 
was estranged from two children from his first marriage, and 
had two children from his second marriage.

In March 2003, the veteran underwent VA examination.  He 
again mentioned having held numerous jobs after service.  He 
stated he was now married for the third time, this one 
lasting 28 years, with three children from this marriage.  He 
had been thrown in jail numerous times for drinking.  He 
reported exaggerated startle reflex, hypervigilance, dislike 
of crowds, and the inability to take responsibility at work.  
On examination, he was cooperative.  There was no evidence of 
delusions or hallucinations.  Eye contact was good.  The 
veteran demonstrated no inappropriate behavior during the 
interview.  He reported suicidal ideation the previous 
January.  He was oriented, and hygiene was adequate.  There 
was no evidence of memory loss, and his speech was normal.  
The veteran reported no panic attacks.  His sleep was 
impaired.  The diagnosis was PTSD, and the assigned GAF score 
was 55.

In November 2004, the veteran again underwent VA examination.  
He said he was living with his wife of 32 years.  It was his 
third marriage.  His son also lived with them.  He had 
another son and three daughters that lived on their own.  The 
veteran estimated he had held 30 to 50 jobs since service, 
having lost several jobs because of anger and outbursts.  His 
said his first marriage ended because of anger problems.  He 
reported daily intrusive thoughts, nightmares, and anger.  He 
previously abused alcohol but stopped in September 2004.

The veteran described isolative behavior and trouble getting 
along with his wife.  He suffered from suicidal ideation in 
2003.  He lost interest in previously pleasurable activities.  
On examination, the veteran was cooperative, casually 
dressed, and adequately groomed.  His speech was clear, 
coherent, and goal-directed.  He was oriented but complained 
of dysphoria and anxiety.  He displayed a restricted range of 
affect.  The veteran reported that he had no close friends 
and isolated himself from his family.  There was no 
impairment in thought process or communication.  The 
diagnoses were PTSD, which was chronic and moderate to 
severe; alcohol dependence, in early partial remission; and 
dysthymic disorder, secondary to PTSD.  The GAF score was 48.

In April 2005, the veteran again underwent VA examination.  
He indicated that he had retired from employment at age 71, 
after working as a cab driver and transportation worker for 
thirteen years.  He noted he was forced to retire because of 
physical disabilities.  He stated he had fewer nightmares and 
was sleeping better since his last examination.  He continued 
to suffer from intrusive recollections of his combat service.  
He had nightmares once or twice a week, avoided crowds, and 
lost interest in previously pleasurable activities.  His 
sleep had improved, and he now slept about five hours a 
night.  The veteran described hypervigilance, an exaggerated 
startle response, anger problems, and problems being 
affectionate.  He also described chronic symptoms of 
depression.  To keep busy, the veteran read, spent time with 
his wife, watched television, and cooked.  He only had one 
close friend.  He participated in a veterans organization 
once a month.

On examination, the veteran was cooperative, casually 
dressed, and adequately groomed.  He displayed tangential 
speech and needed frequent redirection.  He was oriented.  
There was no evidence of hallucinations, delusions, or 
significant cognitive impairment.  He denied having past 
difficulties with homicidal or psychotic ideation.  He 
estimated he had suicidal thoughts one month ago.  He 
displayed a restricted range of affect.

The examiner indicated the veteran suffered from daily 
moderate symptoms of PTSD, with secondary episodic alcohol 
dependence and dysthymic disorder.  The veteran appeared to 
be capable of working if it were not for his physical 
disabilities.  His psychiatric problems did not prevent him 
from working.  He had a limited capacity for adjustment in 
his social life.  He presented with moderate social 
impairment.  There was no impairment in thought process or 
communication.  A GAF score of 55 was assigned.

VA outpatient clinical records dated from January 2005 to 
October 2005 show the veteran continued to seek treatment and 
was prescribed medication for his PTSD.

Based on the evidence above, the Board finds that the 
veteran's current disability evaluation of 50 percent does 
not warrant an increase.  Specifically, the Board finds that 
the veteran has, for the most part, not demonstrated any of 
the specific symptoms associated with a 70 percent disability 
evaluation for PTSD.  38 C.F.R. § 4.130, DC 9411.  While 
there is evidence of suicidal ideation and difficulty 
adapting to stressful circumstances, the other numerous 
symptoms associated with a 70 percent disability evaluation 
are not demonstrated.  The veteran has demonstrated no 
obsessional rituals, near-continuous panic or depression that 
affects his ability to function, impaired impulse control 
resulting in violence, disorientation, neglect of personal 
appearance, or an inability to establish and maintain 
effective relationships.  In particular, while he indicated 
he has been married three times, his current marriage has 
lasted more than thirty years.  In addition, he described at 
least one close friend, and indicated that one of his 
children still lives with him.

The veteran also has not demonstrated occupational and social 
impairment with deficiencies in most areas.  While he retired 
at age 71 and does not currently work, he stated during his 
April 2005 VA examination that this was due to his physical 
disabilities.  In addition, that examiner opined that the 
veteran's PTSD and depression do not prevent him from 
working.  Based upon this, and a lack of evidence that the 
veteran demonstrates the majority of the symptoms associated 
with the next higher evaluation of 70 percent, the Board 
finds that an increase is not warranted.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection in July 2001, has his PTSD been 
more disabling than as currently rated under this decision.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an initial evaluation in 
excess of 50 percent for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for degenerative joint disease of the left 
ankle is granted.

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


